Citation Nr: 0838608	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  03-28 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a 
left hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from February 1976 to July 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Baltimore, Maryland.  The claims file was 
subsequently transferred to the RO in St. Petersburg, 
Florida.

This case was previously before the Board in January 2005, at 
which time the Board remanded the claim for additional 
evidentiary development.  The development requested in that 
remand was undertaken and the case has returned to the Board 
for appellate consideration.  Subsequently, additional 
evidence pertinent to the claim has been both identified and 
submitted for the record.  Accordingly, the case must be 
remanded, as will be more fully explained herein.  

In the Remand issued in 2005, the Board indicated that claims 
of entitlement to service connection for left hip avascular 
necrosis and for a psychiatric disorder secondary to the 
service-connected left hip disorder were "inextricably 
intertwined" with the increased rating claim for the left 
hip disorder, and needed to be addressed prior to 
adjudication of the increased rating claim.  In a Statement 
of the Case issued in February 2008, the RO explained that 
avascular necrosis was being included as a component of the 
veteran's service-connected left hip disorder for evaluation 
purposes; hence, this matter has already been addressed.  

The veteran's claim for a psychiatric disorder secondary to 
the service-connected left hip disorder has not yet been 
adjudicated; however, the Board observes that this matter is 
not "inextricably intertwined" with the increased rating 
claim for the left hip disorder.  This claim represents an 
entirely separate claim which must be adjudicated under the 
provisions of 38 C.F.R. § 3.310, governing claims for 
secondary service connection, and if granted, this condition 
is separately ratable.  At this point, since the claim has 
not even yet been adjudicated by the RO, the claim is not in 
appellate status before the Board.  It is clear that the RO 
has also determined that this matter represents a claim 
separate and independent from the increased rating claim for 
the left hip disorder, as a duty to assist letter pertaining 
to this claim was issued in February 2008, in anticipation of 
and prior to adjudication of this claim on the merits.  The 
Board also points out that the veteran has raised a claim of 
entitlement to service connection for bilateral knee 
disorders which has also yet to be adjudicated.  These claims 
are referred to the RO for appropriate action as required and 
adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

In May 2008, the veteran forwarded additional evidence, 
including a private medical evaluation conducted in April 
2008 and interpretation of X-ray films of the left hip taken 
in March 2008, directly to the Board.  He did not waive 
initial consideration of this material by the RO.  In these 
circumstances, the law requires that the Board return the 
appeal to the RO/AMC for initial consideration of the new 
evidence.

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2) was invalid because in conjunction with 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of local jurisdiction (AOJ) for initial consideration 
and without having to obtain the appellant's waiver, which 
was contrary to 38 U.S.C.A. § 7104(a).

Here, the record has been supplemented with additional 
evidence, as summarized above, which was not initially 
reviewed by the RO.  The additional evidence was received by 
the Board absent a written waiver of AOJ initial 
consideration of such evidence.  Under DAV, the Board has no 
recourse, under the circumstances of this case, but to remand 
the case for AOJ initial consideration of additional 
evidence.

While the Board could attempt to solicit a waiver from the 
veteran in accordance with Chairman's Memorandum No. 01-05-09 
(May 25, 2005), the veteran has also identified additional 
evidence in support of the claim which has not yet be 
requested for the record; therefore, a remand would be 
necessary in any event pursuant to VA's duty to assist the 
veteran in obtaining additional evidence. 

A review of the veteran's claims file reveals that in April 
2008, the veteran completed two VA 21-4142 Forms, identifying 
new treatment sources and specifying that he had seen one of 
the identified doctors in May 2008 at which time a left hip 
evaluation/consultation was undertaken.  On remand, 
arrangements should be made to obtain all available medical 
records of the veteran from the treatment sources identified 
the veteran on these newly submitted authorization forms.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall attempt to obtain all 
available treatment records of the veteran 
from the sources identified on the VA 21-
4142 forms on file which he completed in 
April 2008.  Specifically, the veteran 
documented that he saw Dr. T. B. in May 
2008 for a left hip 
evaluation/consultation, and the RO/AMC 
should request this specific evidence.  
All efforts to obtain these records must 
be documented in the claims file.  If the 
identified records cannot be obtained, it 
should be so stated, and the veteran is to 
be informed of any records that could not 
be obtained.

2.  The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, such must be 
undertaken prior to further claim 
adjudication.

3.  The RO/AMC will then readjudicate the 
veteran's claim.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided with a Supplemental 
Statement of the Case containing notice of 
all relevant actions taken, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  The purposes of this 
remand are to obtain additional information and comply with 
all due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


